Citation Nr: 1122057	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  He was also in the Marine Corps Reserves from March 1968 to May 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  This case in under the jurisdiction of the RO in Boston, Massachusetts. This matter was previously remanded by the Board for additional development in December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2009 remand, the Board noted that while the RO indicated that it had reviewed the service treatment records for the Veteran's entire period of Reserve service, those records were not in the claims file.  In fact, the only service treatment records from the Veteran's period of Reserve service are from 1984.  The December 2009 remand instructed that the RO attempt to obtain the service treatment records from the Veteran's entire period of Reserve service.  It instructed that, if necessary, additional attempts should be made to locate such records at the appropriate records depository, to include the National Personnel Records Center (NPRC) and the actual Reserve Marine Unit in Massachusetts.  The Veteran has the right to compliance with instructions that are set forth in a prior Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the record reflects that the RO contacted the NPRC, which replied that the records had been furnished to VA in 1973.  However, insofar as the Veteran was a member of the Reserves until 1994, a complete copy of his Reserve service treatment records could not have been furnished to VA in 1973.  While the response may indicate that no additional records were available at the NPRC, there is no record that any attempt was made to obtain these records from the Veteran's Reserve unit as required by the prior remand of this matter.  Thus, this matter must again be remanded for VA to attempt to obtain copies of the Veteran's Reserve service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should contact all appropriate sources to attempt to obtain the Veteran's service treatment records from 1968 to 1994. This should include contacting the Veteran's Reserve Unit in Massachusetts.  If the records cannot be located, a formal finding of their unavailability should be made and associated with the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


